DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s Appeal Brief filed on 25 JANUARY 2021 and Examiner’s Amendment agreed to on 10 FEBRUARY 2021 (by Atty. Ben King).  Claims 1-5, 7-14, 16-18 and 21-24 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action. 

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Ben King on 10 FEBRUARY 2021, as noted in the attached Interview Summary.            

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 1:                
1.    (Currently Amended)   	A computer implemented method, comprising:         
generating a vector of features from data related to a historical transaction;     
generating a probability that the historical transaction belongs to a specific classification with respect to income;              
training a multinomial classifier using the vector, a label associated with the historical transaction, and the probability;                 
assigning weights to a sparse matrix made up of a plurality of vectors that include the vector to train the multinomial classifier;           
obtaining data related to a new transaction from a data stream for an account of an online service;          
splitting the data related to the new transaction into a set of unigrams;        
generating a new vector of features from the data related to the new transaction, the new vector including a set of values that correspond and are assigned to the set of unigrams;         
determining a classification with respect to income for the new transaction by applying [[a]] the multinomial classifier to the new vector;        
labeling the new transaction with the classification;        
presenting the classification to a view of a graphical user interface;    and     
populating, using the classification, one or more fields of a form that is maintained by the online service.     


Claim 10:                     
10.   (Currently Amended)  	A non-transitory computer-readable storage medium 

generate a vector of features from the data related to each historical transaction;             
generate a probability that the historical transaction belongs to a specific classification with respect to income;              
train a multinomial classifier using the vector, a label associated with the historical transaction, and the probability;              
assign weights to a sparse matrix made up of a plurality of vectors that include the vector to train the multinomial classifier;           
obtain data related to a new transaction from a data stream for an account of an online service;           
split the data related to the new transaction into a set of unigrams;          
generate a new vector of features from the data related to the new transaction, the new vector including a set of values that correspond and are assigned to the set of unigrams;           
determine a classification with respect to income for the new transaction by applying [[a]] the multinomial classifier to the new vector;           
label the new transaction with the classification;         
present the classification to a graphical user interface;   and       
populate, using the classification, one or more fields of a form that is maintained by the online service.               


Claim 21:           
21.   (Currently Amended)  	A system comprising:        
a processor;       
a storage storing instructions which, when executed by the processor, perform operations as follows:     
generate a vector of features from the data related to each historical transaction;         
generate a probability that the historical transaction belongs to a specific classification with respect to income;          
train a multinomial classifier using the vector, a label associated with the historical transaction, and the probability;            
assign weights to a sparse matrix made up of a plurality of vectors that include the vector to train the multinomial classifier;        
obtain data related to a new transaction from a data stream for an account of an online service;           
split the data related to the new transaction into a set of unigrams;       
generate a new vector of features from the data related to the new transaction, the new vector including a set of values that correspond and are assigned to the set of unigrams;           
determine a classification with respect to income for the new transaction by applying [[a]] the multinomial classifier to the new vector;       
label the new transaction with the classification;          
present the classification to a graphical user interface;   and         
populate, using the classification, one or more fields of a form that is maintained by the online service.           


Claim 23:             
23.   (Currently Amended)   	The computer implemented method of claim 1, further comprising:         
obtaining data related to a plurality of historical transactions,        
wherein each historical transaction is associated with a second account provided by the online service and with a label based on a click stream of graphical user interface interactions,   and     
wherein the label identifies the historical transaction as belonging to a specific classification with respect to income.  [[ 
[[





Claim 24:               
24.   (Currently Amended)   	The non-transitory computer-readable storage medium of claim 10, further comprising instructions to:          
obtain data related to a plurality of historical transactions,          
wherein each historical transaction is associated with a second account provided by the online service and with a label based on a click stream of graphical user interface interactions,   and       
wherein the label identifies the historical transaction as belonging to a specific classification with respect to income.  [[           
[[


              



 Allowable Subject Matter 
Claims 1-5, 7-14, 16-18 and 21-24 are pending and allowed.
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Deo reference (Pub. No. US 2009/ 0210368) teaches ---     
{“A method for near real time patterns identification, in one example embodiment, comprises receiving a data stream containing information associated with a transaction and participants of the transaction and receiving an Artificial Intelligence (AI) algorithm trained to score data in the data stream.  The method may further comprise receiving metadata associated with the historical information, comparing the data stream to the metadata by measuring differences between variables included in the historical metadata and the data stream.  The method may further comprise modifying the data stream to suit the AI algorithm when the differences between variables are below predetermined threshold values and retraining the AI algorithm based on the data stream when the differences between the variables are greater than the predetermined threshold values.  The method may further comprise feeding the data stream to the AI algorithm to classify the variables in the data stream.”}        


Further, Brill reference (Pub. No. US 2015/ 0348083) teaches ---            

{“A method for providing a savings opportunity includes receiving an authorization request for a user transaction by a first remote computer.  By analyzing, at the first remote computer, the authorization request, it can be determined if the currency being used during the transaction is different from the preferred currency (as indicated by a user profile).  If there is a difference, a savings opportunity indication for the foreign transaction is generated.  The savings opportunity indication may be transmitted to a second remote computer where a savings opportunity from a database of savings opportunities is matched to the user.  Then, at least one of the user and the merchant is notified by the second remote computer of the savings opportunity.  Alternatively, the matched savings opportunity is returned to the first remote computer for transmittal to at least one of the user and the merchant along with an authorization of the transaction.”}      


Further, Blume reference (Pub. No. US 2007/ 0244741) teaches ---            
{“Predictive modeling of consumer financial behavior, including determination of likely 



Further, Campbell reference (Pub. No. US 2014/ 0074762) teaches ---            
{“A system for performing FRIAR Code-based adjudication includes a FRIAR Code processor configured to match an extracted FRIAR identified element against a Knowledge Base set of reference FRIAR identified elements, a FRIAR Transaction Originator Code processor, a FRIAR Account Code processor, a FRIAR Code selection processor for defining a rule set to be applied to the extracted FRIAR identified element and the large indefinite quantity of reference FRIAR identified elements and configured to generate a total FRIAR Code identification function, a FRIAR Code threshold processor configured to generate a context-dependent threshold for an acceptable code decision, and a decision processor configured to compare the total FRIAR Code functions to the context-dependent threshold and determine whether to accumulate and aggregate further FRIAR Code aggregation, provide system alerts, render an automatic reclassification, or to generate an auto-accept/auto-deny decision-result.”}           


Further, Govrin reference (Pub. No. US 2014/ 0297268) teaches ---            
{“Apparatus for conducting a dialog with a user of at least one computerized enterprise system, the apparatus comprising an ontological topic definer using at least one ontological entity to define user dialog topics, each topic including an item, a block identifying executable computer code operative to resolve the item; and at least one input parameter passed to the block; and a dialog server operative for conducting a dialog with a user of at least one computerized enterprise system about an individual topic from among said user dialog topics.”}              


Further, Dorai reference (Pub. No. US 2011/ 0078071) teaches ---            
{“Data representative of a plurality of mortgage applications is obtained.  The applications participate in a mortgage origination process, and each of the applications has associated therewith customer-specific attributes and product-specific attributes.  The mortgage origination process has a plurality of statuses.  Data representative of at least one environmental attribute is also obtained.  Each given one of the mortgage applications in a given one of the plurality of statuses at a given time is ranked by likelihood of not closing, based at least on the customer-specific attributes, the product-specific attributes, and the at least one environmental attribute.  Those of the mortgage applications likely not to close which are likely not to close due to non-exogenous attributes are identified.  For at least some of the mortgage applications likely not to close due to non-exogenous attributes, suggestion of a modification of at least one corresponding one of the product-specific attributes is facilitated, to enhance the likelihood of closing.”}            


In regards to independent Claims 1, 10 and 21, Deo, Brill, Blume, Campbell, Govrin and Dorai references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:         
Claim 1:    

A computer implemented method, comprising:         
generating a vector of features from data related to a historical transaction;     
generating a probability that the historical transaction belongs to a specific classification with respect to income;              
training a multinomial classifier using the vector, a label associated with the historical transaction, and the probability;                 
assigning weights to a sparse matrix made up of a plurality of vectors that include the vector to train the multinomial classifier;           
obtaining data related to a new transaction from a data stream for an account of an online service;          

generating a new vector of features from the data related to the new transaction, the new vector including a set of values that correspond and are assigned to the set of unigrams.        


Claim 10:                 
A non-transitory computer-readable storage medium storing instructions, which when executed, perform operations as follows:       
generate a vector of features from the data related to each historical transaction;             
generate a probability that the historical transaction belongs to a specific classification with respect to income;              
train a multinomial classifier using the vector, a label associated with the historical transaction, and the probability;              
assign weights to a sparse matrix made up of a plurality of vectors that include the vector to train the multinomial classifier;           
obtain data related to a new transaction from a data stream for an account of an online service;           
split the data related to the new transaction into a set of unigrams;   and   
generate a new vector of features from the data related to the new transaction, the new vector including a set of values that correspond and are assigned to the set of unigrams.         


Claim 21:           
A system comprising:        
a processor;       
a storage storing instructions which, when executed by the processor, perform operations as follows:     
generate a vector of features from the data related to each historical transaction;         
generate a probability that the historical transaction belongs to a specific classification with respect to income;          
train a multinomial classifier using the vector, a label associated with the historical transaction, and the probability;            
assign weights to a sparse matrix made up of a plurality of vectors that include the vector to train the multinomial classifier;        
obtain data related to a new transaction from a data stream for an account of an online service;           
split the data related to the new transaction into a set of unigrams;    and      
generate a new vector of features from the data related to the new transaction, the new vector including a set of values that correspond and are assigned to the set of unigrams.              


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”            

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691